              Case 9:19-bk-01656-FMD       Doc 26     Filed 08/28/19     Page 1 of 2



                                      ORDERED.


         Dated: August 27, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


In re:                                                      Case No.: 9:19-bk-01656-FMD

                                                            Chapter 7
Maria A Gonzalez,

                  Debtor.
_______________________________/

     ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          THIS CASE came on for consideration. upon the Motion for Relief From the Automatic

Stay (ECF No. 24) filed on negative notice by Movant, response filed by Trustee (ECF No. 25)

regarding real property located at 8322 San Carlos Blvd, Fort Myers, Florida 33912, and the

court considering the agreement of the parties and being fully advised in the premise,

accordingly, it is ORDERED:




                                                1
             Case 9:19-bk-01656-FMD          Doc 26     Filed 08/28/19     Page 2 of 2



       1.      Movant’s Motion (ECF No. 25) is granted effective one hundred and twenty days

               (120) from the date this Order is entered; and

       2.      The automatic stay imposed by 11 U.S.C. §362 is modified effective one hundred

and twenty days (120) from the date this Order is entered to permit Movant, its successors and

assigns, to proceed to prosecute a foreclosure action through issuance of a Certificate of Title

concerning the real property located at 8322 San Carlos Blvd, Fort Myers, Florida 33912, to

allow the Creditor to commence or continue its federal and or its state court remedies as to the

real property; and

       3.      The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived.

       4.      This Order is binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       5.      This Order is entered for the sole purpose of allowing Movant to obtain an in rem

judgment against the property and Movant shall not seek an in personam judgment against

Debtor(s).

       6.      This Order is entered without prejudice as to the Trustee to file a Motion seeking

additional time to sell the Property.


Leslie Rushing, Esq. is directed to serve a copy of this order on interested parties and file a proof
of service within 3 days of entry of the order.




                                                  2
